Citation Nr: 0503747	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for right inguinal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized guerilla service from December 1943 to March 1946.  

This matter arose on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
decision continued a 10 disabling evaluation for right 
inguinal hernia.  A hearing was conducted in December 2003 at 
the Honolulu, Hawaii, RO, before the Decision Review Officer 
(DRO).


FINDINGS OF FACT

The veteran's right inguinal hernia is post-operatively 
recurrent and readily reducible.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request for a higher rating.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from March 2003, 
explained the evidence needed to establish a higher rating, 
what evidence VA would obtain on his behalf, and also 
requested that he submit VA Form 21-4142, Authorization for 
Release of Information, to help obtain additional private 
medical records which would substantiate his claim.  The 
letter also informed the veteran that the RO would schedule a 
VA medical examination to assess the severity of his 
disability.  The letter described what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO also supplied the appellant with the applicable 
regulations in the SOC issued in August 2003, and the 
supplemental SOC issued in March 2004.  The basic elements 
for establishing a higher rating for a right inguinal hernia 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A VA medical examination was conducted in May 
2003.  The veteran submitted copies of his private treatment 
records.  A hearing was conducted in December 2003 before the 
DRO.  The RO made appropriate efforts to attempt to obtain 
all relevant evidence identified by the appellant.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Facts

In November 2002, the veteran complained that his right 
inguinal hernia had increased in severity, noting that it was 
very difficult for him to walk long distances, exercise, and 
complete his daily chores.

The veteran submitted a statement from his private physician, 
dated April 2002, in which the physician noted that the 
veteran had surgery in April 2002 to repair his right 
inguinal hernia for the fourth time.  Post-operative notes 
indicated that there was an "obvious reducible mass" around 
the previous incisions.  Upon further examination, a large 
bulging hernia sac was discovered.  However, the surgeon 
noted that the surrounding area did not contain any tissue 
which could be used to make the repair.  The hernia sac was 
reduced by using tissue surrounding the spermatic cord.  The 
surgeon noted that upon completion, the repair was adequate 
and the veteran tolerated the procedure well.  He provided a 
post-operative diagnosis of recurrent right inguinal hernia.

In May 2003, the veteran presented for a VA examination to 
assess the severity of his right inguinal hernia.  The 
veteran complained of a bloated abdomen and gastric problems.  
The examiner reported that while there was no epigastric 
tenderness, there was diffuse tenderness in his lower abdomen 
consistent with dilated loops of the bowel.  The examiner 
provided a diagnosis of "hiatus hernia, minimally 
symptomatic, treated with Mylanta II."  The veteran's 
abdominal bloating was determined to be "more likely than 
not due to constipation secondary to his age, and not related 
to his indigestion or esophageal or gastric hiatus hernia."

The examiner also indicated that the veteran had a scar 15cm 
in length along the right lower quadrant of his abdomen.  The 
following description was provided:  "[the scar is] well-
healed, darker than the surrounding skin, not swollen, 
indurated, 
depressed or adherent to the underlying tissue.  It is 
slightly deforming."

In his notice of disagreement, recorded in August 2003, the 
veteran complained of aggravating severe pain, which he 
continued to experience after his April 2002 hernia repair 
surgery.  He stated that the pain occurred about three times 
a week, lasting from 30 minutes to an hour.

In December 2003, the veteran presented for his hearing with 
the DRO.  He testified that he had surgery in 1945, 1947, 
1951, and April 2002, to repair his right inguinal hernia.  
The veteran reported that he often had recurrent pain, 
especially when lifting items.  He noted that he would often 
have pain about three times a week.  He stated that he would 
often take Tylenol, lie down, and wait for the pain to 
subside.  The veteran stated that his scar was tender and 
painful.  

III.	Criteria for an Increased Rating for Right Inguinal 
Hernia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for right inguinal 
hernia.  As in this instance, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the United States Court of 
Appeals for Veterans Claims (Court) has observed that 
evidence of the present level of the disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which evaluation should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under the provisions set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7338, a 10 percent evaluation is warranted in 
cases of a postoperative and recurrent inguinal hernia, 
readily reducible and well supported by truss or belt.  A 30 
percent evaluation is appropriate in cases of a small 
postoperative and recurrent, or unoperated and irremediable, 
inguinal hernia that is not well supported by truss or not 
readily reducible.  A 60 percent evaluation is warranted in 
situations where there is a large, post-operative, recurrent 
inguinal hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.

A 10 percent disability rating will be assigned for 
superficial scars which are unstable and painful upon 
examination, and also cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7803-7805 
(2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting the veteran's request for a rating in excess of 10 
percent for his right inguinal hernia.  The Board notes that 
while the veteran is competent to describe his symptoms, 
competent medical evidence is required to establish a 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  As such, 
the Board finds that the competent evidence establishes that 
the veteran's right inguinal hernia more closely approximates 
the criteria for his current 10 percent rating.  The VA 
examiner opined, more than a year after the veteran's hernia 
repair surgery, that the veteran's hiatus hernia was 
minimally symptomatic.  While the veteran has complained of 
tenderness, pain, and a swollen abdomen, the VA examiner 
attributed these complaints to his gastric and bowel problems 
rather than his inguinal hernia.  This evidence does not 
support a finding that the veteran has a small, post-
operative recurrent inguinal hernia which is not well 
supported by a truss.  Rather, the veteran's private 
physician provided a diagnosis of a recurrent, reducible 
right inguinal hernia. 

Additionally, the veteran has not contended, nor does the 
competent evidence support, that the use of a truss for 
support is even required.  The private physician's post-
operative diagnosis of a recurrent, reducible right inguinal 
hernia, and the VA examiner's assessment that the veteran's 
hernia is minimally symptomatic, adequately reflect the 
current severity of the veteran's disability.  As such, the 
Board finds that the veteran's current symptomatology more 
closely approximate the criteria for his current 10 percent 
evaluation, and a rating in excess of such for a right 
inguinal hernia is not warranted.

Furthermore, the record establishes that the veteran has 
scarring.  The examiner reported, though, that the scar was 
well-healed.  It was not swollen, indurated, depressed, or 
adherent to the underlying skin.  There were no indications 
of instability, additional limitation of function, or size 
approximating either 39 sq. cm. or 929 sq. cm. in.  
Therefore, a separate rating for the scar is not warranted.  
38 C.F.R. § 4.118.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's request for a rating in 
excess of 10 percent for right inguinal hernia, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

IV.  Extraschedular Consideration

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right inguinal hernia now causes, or 
has in the past caused, frequent periods of hospitalization.  
Marked interference with employment is not shown beyond the 
industrial impairment contemplated by the assigned 10 percent 
rating.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for right inguinal hernia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


